Title: John Adams to Abigail Adams, 19 March 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia March 19. 1796
          
          We have a Turn of Weather as cold as any We have had through the whole Winter. The Violence of the North West Wind which has thrown down Chimneys and blown off Roofs in this City, We suppose has prevented the Eastern Mail from crossing the North River and deprived me of my Thursdays Letter as yet. I hope it will come to day.
          A Thousand and one Speeches have been made in the H. of Reps. upon the Motion for petitioning the P. for Papers. Twenty complete Demonstrations have been made of the Constitutionality of it, and twenty more of its Unconstitutionality. Ten of its Expediency and as many of its Inexpediency, five of its Utility and the same number of its Inutility. After all they will ask and receive—and then lash and maul a while and then do the needful. I dined on the 17th with the friendly sons of st. Patrick and to day I dine with Rush. Judge Cushing departs this Morning and Mrs Cushing will call upon you. Elsworth embarks in a day or two for S. C. & Georgia. We have a Party Business from Kentucky: a Strange Complaint as Mr Marshall—which oblige is Us to sit to day a saturday I regret this, because it is too exhausting to me to sit so constantly. My Task is pretty severe, especially in cold Weather.—
          This Wind will delay Intelligence from Europe for ten days or a fortnight.
          Liancourt is going with Elsworth and Tallerand talks of embarking for Hambourgh.
          Having no Horse and reading more & walking less than Usual I am solicitous about my health.—
          The Birds in Numbers and Vanity began to sing and the grass to grow green before this last Gripe of Queen Mab. The poor Birds have hard times now.—
          The two Miss Daltons have been here all Winter. I delivered Your Message to Mrs Green & General Wayne.
          
          I cannot see a ray of Hope, before June— If the House should be frenzical We must sit till next March and leave it to the People to decide by choosing a new President senate & House, who will harmoniously go all lengths, call George a Tyrant to his face the English Nation Pyrates break the Treaty enter into an alliance offensive with France & go to War, with spirit, Consistency & Dignity.
          But I believe the House will adopt the Language which says that the Just keep their Promisiss though they have made them to [this trust?] and that they must make the best of a bad bargain and come off thus as well as they can by abusing Jay President & senate and Treaty without pretending to annul it.—
          Hi! Ho! Oh Dear! I am most / tenderly
          
            J. A.
          
        